Parker, C. J.,
delivered the opinion of the Court. On the facts agreed in this case, we think the defendants liable for the support of one of the paupers, and not for that of the other.
With respect to Raymond, he has resided ten years in Charles-*402town, and has paid his taxes five years. This makes him chargeable to the defendants, according to the twelfth rule established by the legislature in their act respecting habitancy. That he had a family in Vermont, and occasionally visited them there, makes no difference ; because he did not consider it as his home, but kept his family there only until he could conveniently remove them. In the mean time he was permitted to exercise all the privileges, and was subject to all the duties, of an inhabitant of Charlestown. Had his family resided on a farm, belonging to *hitn, in another town within the Commonwealth, there might be some question respecting his domicil. At least, we do not decide on such a state of facts.
As for the other pauper, who is an alien, he would be chargeable to Charlestown only in case his wife, who has her settlement in that town, had been removed thither. But it does not appear that any such removal had taken place. The plaintiffs must, therefore, apply to the Commonwealth for the reimbursement of the expense incurred in his support.